Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following registration statements of Brown Shoe Company, Inc. of our reports dated March 31, 2010, with respect to the consolidated financial statements and schedule of Brown Shoe Company, Inc. and the effectiveness of internal control over financial reporting of Brown Shoe Company, Inc., included in this Annual Report (Form 10-K) for the year ended January 30, 2010. Form Number Registration Statement Number Description Form S-8 333-83717 Incentive and Stock Compensation Plan of 1999 Form S-8 333-65900 Brown Shoe Company, Inc. 401(k) Savings Plan Form S-8 333-89014 Brown Shoe Company, Inc. Incentive and Stock Compensation Plan of 2002 Form S-8 333-134496 Brown Shoe Company, Inc. Incentive and Stock Compensation Plan of 2002, as amended Form S-8 333-147989 Brown Shoe Company, Inc. Deferred Compensation Plan Form S-8 333-151122 Brown Shoe Company, Inc. Incentive and Stock Compensation Plan of 2002, as amended /s/ Ernst & Young LLP St. Louis, Missouri March 31, 2010
